WALLER, Justice,
for the Court:
¶ 1. Jessie Lee Jones (“Jones”) was convicted of two counts of uttering forgery by a Scott County jury. To sustain a conviction for uttering forgery the State must prove that the instrument in question was a “forged, altered, or counterfeit instrument” and that the defendant possessed an “intent *452to defraud.” Miss.Code Ann. § 97-21-59 (1994). The record reveals, and the State concedes, that the necessary elements were not proven at trial. Therefore, this Court has no choice but to reverse and render Jones’ conviction for the two counts of uttering forgery.
¶ 2. REVERSED AND RENDERED.
PRATHER, C.J., SULLIVAN and PITTMAN, P.JJ., and BANKS, McRAE, JAMES L. ROBERTS, Jr., SMITH and MILLS, JJ., concur.